90 Ga. App. 845 (1954)
84 S.E.2d 485
CHAPMAN
v.
THE STATE.
35238.
Court of Appeals of Georgia.
Decided October 19, 1954.
*848 Ben F. Smith, for plaintiff in error.
Luther C. Hames, Jr., Solicitor-General, contra.
GARDNER, P. J.
As to the general grounds, aside from the uncontradicted testimony of the many officers, the defendant in his statement to the jury in effect admitted his guilt as to count 2. Counsel for the defendant in his original brief insisted upon the general grounds but did not argue them, claiming in his brief that he would argue the general grounds in person. This counsel did not do. The court, in approving the brief of evidence, passed this order: "The foregoing brief of evidence in the case of The State vs William (Bill) Chapman, charged with felony, is hereby approved as true and correct, and ordered filed as a part of the record in said case. The lewd pictures and booklets illustrating and discussing acts of sodomy and other forms of sexual perversion are not included due to their vicious indecency. This 10 day of April, 1954. Jas. T. Manning, Judge Superior Court, Cobb Circuit."
We have studied carefully the nine special grounds, and in view of the whole record we find that none of them is meritorious. We might say that in view of this record the court did not abuse its discretion in denying the motion for a continuance. The court had already granted to the defendant's counsel a continuance to the date requested by counsel. All witnesses had *849 been instructed to return on the date to which the case was continued.
There was nothing intricate about this case as to either the facts or the law. As to count 1, the evidence pertaining thereto is supported only by a confession, which is not corroborated by any evidence, as required by Code § 38-420.
The court committed reversible error in denying the motion for a new trial as to count 1, but not as to Count 2.
Reversed in part and affirmed in part. Townsend and Carlisle, JJ., concur.